DETAILED ACTION
                                         Response to Amendment         
1.     This Office Action is in response to Amendment filed on 04/30/2021.
        Claims 1-2 and 5-6 have been canceled.

        Claims 12-13 have been withdrawn.

        Claims 15-20 have been withdrawn-currently amended.
   
         Claims 3-4 and 7-11 have been remained.
          Claims 1-19 are currently pending in the application.
                                              Examiner’s Amendment

2.      An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:

        IN CLAIM
       According t the election without traverse on 10/19/2020 and 11/13/2020, the application has been amended as follows:
       Claims 12-19 have been canceled.
       Claims 1-11 are currently pending in the application
                           Examiner’s Statement of Reasons for Allowance
3.     Claims 1-11 are allowed.
4.     The following is an examiner’s statement of reasons or allowance:
 method of marking a substrate, the method comprising projecting a second pattern of actinic radiation onto the layer of photoresist using a direct-write projection system, the second pattern defining a unique wiring structure having a unique electrical signature and related to unique marking of the substrate, in combinations with the other steps as cited in the independent claim 1.
        Claims 2-11 are directly depend on the independent claim 1.
                                                            Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUC T DANG/Primary Examiner, Art Unit 2892